    Case 20-30149        Doc 133        Filed 02/26/20 Entered 02/26/20 08:20:33                      Desc Main
                                         Document     Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION


In re:                                                      Chapter 11

SD-CHARLOTTE, LLC, et al.,1                                 Case No. 20-30149-LTB

                                    Debtors.                Jointly Administered

                        NOTICE OF APPEARANCE AND REQUEST
                    FOR SERVICE PURSUANT TO FED. R. BANKR. P. 2002

                   PLEASE TAKE NOTICE that the Official Committee of Unsecured Creditors

appointed in the above-captioned cases (the “Committee”), hereby appears by its proposed

counsel, Pachulski Stang Ziehl & Jones LLP (“PSZJ”). PSZJ hereby enters its appearance

pursuant to section 1109(b) of title 11 of the United States Code (the “Bankruptcy Code”), and

Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and

requests that the undersigned be added to the official mailing matrix and service lists in these

cases. PSZJ requests, pursuant to Bankruptcy Rules 2002, 3017 and 9007 and section 1109(b) of

the Bankruptcy Code, that copies of all notices and pleadings given or required to be given in

these chapter 11 cases and copies of all papers served or required to be served in these chapter 11

cases, including, but not limited to, all notices (including those required by Bankruptcy Rule

2002), reports, pleadings, motions, applications, lists, schedules, statements, chapter 11 plans,

disclosure statements and all other matters arising herein or in any related adversary proceeding,

be given and served upon the Committee through service upon PSZJ, at the address and email

addresses set forth below:



1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are SD-Charlotte,
LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC (8294); and
Southern Deli Holdings, LLC (9425).


DOCS_DE:227592.1
 Case 20-30149          Doc 133   Filed 02/26/20 Entered 02/26/20 08:20:33           Desc Main
                                   Document     Page 2 of 3



                          PACHULSKI STANG ZIEHL & JONES LLP
                                     Bradford J. Sandler
                                        Shirley S. Cho
                                         Jason Rosell
                               919 N. Market Street, 17th Floor
                                   Wilmington, DE 19801
                                 Telephone: (302) 652-4100
                                    Fax: (302) 652-4400
                                Email: bsandler@pszjlaw.com
                                     scho@pszjlaw.com
                                    jrosell@pszjlaw.com


                   PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in

the Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of

any application, complaint or demand, motion, petition, pleading or request, and answering or

reply papers filed in these cases, whether formal or informal, written or oral, and whether served,

transmitted or conveyed by mail, hand delivery, telephone, telegraph, telex or otherwise filed or

made with regard to the above-captioned cases and proceedings therein.




DOCS_DE:227592.1                             2
 Case 20-30149     Doc 133   Filed 02/26/20 Entered 02/26/20 08:20:33      Desc Main
                              Document     Page 3 of 3



Dated: February 26, 2020             PACHULSKI STANG ZIEHL & JONES LLP


                                      Bradford J. Sandler (DE Bar No. 4142)
                                      Shirley S. Cho (CA Bar No. 192616)
                                      Jason Rosell (CA Bar 269126)
                                      919 North Market Street, 17th Floor
                                      P.O. Box 8705
                                      Wilmington, DE 19899 (Courier 19801)
                                      Telephone: 302-652-4100
                                      Facsimile: 302-652-4400
                                      E-mail: bsandler@pszjlaw.com
                                               scho@pszjlaw.com
                                               jrosell@pszjlaw.com


                                     Proposed Counsel for the Official Committee of
                                     Unsecured Creditors


                                     SHUMAKER, LOOP & KENDRICK, LLP

                                     By: /s/ David H. Conaway
                                     David H. Conaway (N.C. Bar No. 10648)
                                     Ronald D.P. Bruckmann (N.C. Bar No. 53693)
                                     101 S. Tryon Street, Suite 2200
                                     Charlotte, North Carolina 28280
                                     Telephone: (704) 375-0057
                                     Facsimile: (704) 332-1197

                                     Proposed Co-Counsel for the Official Committee of
                                     Unsecured Creditors




DOCS_DE:227592.1                      3
